DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-15, 17-18, 21 are cancelled.
Claims 16, 22-24 are currently amended.
Claims 19-20, 25-27 are previously presented.
Claim 28 is withdrawn – currently amended.

Claim Interpretation

Several numerical constants must be made of record from their respective material safety data sheets (MSDS) from Sigma Aldrich NPL summarized in the table below: 
 
MW (g/mol)
density (g/mL)
nicotine
162.236
1.01
CO2
44.009
1.562
water
18.02
0.997
glycerol
92.094
1.261


See MPEP 2144.02 regarding the use of Scientific Theory in support of rejections.


The number of moles of each substance associated with that mass is determined by dividing the mass added of each substance divided by the molecular weight of each substance as understood by one of ordinary skill in the art.
Therefore:
1 gram is nicotine is 0.006163 moles of nicotine.
0.027 grams of carbon dioxide (CO2) is 0.000614 moles of carbon dioxide.
The volume associated with each of those masses of solute (nicotine, CO2) can be calculated from the density of each of those chemicals by division of the mass of each chemical by its density.
Therefore:
0.006163 moles of nicotine is 990.099 mL of nicotine.
0.000614 moles of CO2 is 17.2855 mL of CO2.
Given that we assumed there is 1 L of solvents (water and glycerol) and the volume fraction of solvents is claimed in a separate clause (see line 4 of independent claim 16), one of ordinary skill in the art can determine the mass and moles associated with the solvents in the mixture.  
Selecting the critical endpoint of 5% water, 95% glycerol, one of ordinary skill in the art could have calculated:
Water is 50 mL of the 1000 mL (1 L) volume.
Glycerol is 950 mL of the 1000 mL volume.
The masses associated with these volumes would similarly have been determinable by one of ordinary skill in the art before the effective filing date:
Water is 49.85 g and glycerol is 1197.95 g.

Water is 2.76637 moles; glycerol is 13.00791 moles.
The masses, moles and volumes of each species and the solvents are summarized in the following table:
 
Mass (g)
Moles
Volume (mL)
nicotine
1
0.00616386
990.0990099
CO2
0.027
0.000613511
17.28553137
water
49.85
2.766370699
50
glycerol
1197.95
13.00790497
950
Solvents (Water & Glycerol)
1247.8
15.77427567
1000
TOTAL
1248.827
15.78105304
2007.384541


The mass, molar and volume fraction of each species are readily determinable:
 
mass fraction
mole fraction
Volume fraction
nicotine
0.000800751
0.000390586
0.493228
CO2
2.16203E-05
3.88764E-05
0.008611
water
0.039917459
0.175296965
0.024908
glycerol
0.95926017
0.824273573
0.473253
Solvents (Water & Glycerol)
0.999177628
0.999570537
0.498161
TOTAL
1
1
1


Note that the molar ratio of CO2 to nicotine is satisfied (0.027 g of CO2 is greater than 0.025*1 gram).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-20, 22-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 19-20, 22-27, these claims recite a broad range (see line 5: “contains glycerol” from 95-100% volume fraction is implicitly required by the claim – see line 4: “wherein the solvent comprises at most 5% by volume water in relation to the total volume of the solvent” implies that the recited glycerol is the majority component by volume of the solvent) or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim (see lines 5-7: “and optionally further comprises propylene glycol, and wherein the proportion of glycerol to propylene glycol in the solvent is at least 5:95 by volume”) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 16 recites the broad recitation of the mass fraction of glycerol (from 95%-100% volume fraction), and the claim also recites a narrow range of the glycerol mass fraction (see lines 6-7: “wherein the proportion of glycerol to propylene glycol in the solvent is at least 5:95 by volume”) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The dependent claims fail to remedy the deficiencies present in the claimed subject matter.  For the purposes of compact prosecution, Examiner has interpreted that most any 
The last clause of independent claim 16 (“”wherein the proportion of glycerol to propylene glycol in the solvent is at least 5:95 by volume) is interpreted to mean that there must be at least 5% weight glycerol and at most 95% by weight of propylene glycol, with as much as 100% glycerol and as little as 0% propylene glycol commensurate with the previous claim limitation (“wherein the solvent comprises glycerol and optionally further comprises propylene glycol”).  These two last claim limitations when considered as a whole are interpreted as contributing indefiniteness to the claimed subject matter.  It is unclear from the claimed subject matter whether or not the claim requires propylene glycol or not, as one part of the claim appears to require that it be present while another does not appear to require it be present.
	Examiner recommends making the composition necessarily include the propylene glycol in a dependent claim to attempt to overcome the indefiniteness rejection at least and to assist in overcoming the applied prior art rejection, where there is proper support for such amendment in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19-20, 22-27 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Nielsen (WO 2016/050244) and Chaparro (US 2019/0261672) with evidence from Sigma Aldrich Nicotine NPL (https://www.sigmaaldrich.com/US/en/sds/SIGMA/N3876?sdslanguage=EN), Sigma Aldrich CO2 NPL (https://www.sigmaaldrich.com/US/en/sds/aldrich/295108), Sigma Aldrich Water NPL (https://www.sigmaaldrich.com/US/en/sds/sigald/38796 ), and Sigma Aldrich Glycerol NPL (https://www.sigmaaldrich.com/US/en/sds/sial/g9012 ).

Regarding claim 16, Nielsen discloses an inhalable (intended use - satisfied) composition (see mixture of aerosols of title), suitable for an electronic cigarette device (see electronic nicotine delivery system of title), comprising at least 1 g/L (see 0.01-5% by weight of pp. 11, ll. 19 – which is taken as a subrange to the claimed range – because .01% is greater than 0.0008 mass fraction nicotine – see inherency calculations below) of nicotine dispersed in a solvent (see pharmaceutically acceptable excipients), wherein the solvent comprises at most 5% by volume (see .1-20 wt. % of pp. 12, ll. 2) water (see water of pp. 12, ll. 1-4) in relation to the total volume of solvent, wherein the solvent comprises glycerol (see glycerol of claim 12, 15, 17; pp. 11, ll. 10).


 
low mass fraction (%)
high mass fraction (%)
nicotine
0.01
5
 CO2 (implied by other 3)
4.89 
80
water
0.1
15
glycerol
0
95


This concentration of glycerol of Nielsen is interpreted as an overlapping range to the claimed range with particular acceptable embodiments anticipating the claimed range.
While the reference does not recognize a mixture of propylene glycol, propylene glycol is not required by the claimed subject matter and a solvent mixture of water and glycerol can anticipate the claimed subject matter.  See contingent limitations section of MPEP cited above.
There are some calculations to be performed to determine if the composition disclosed by Nielsen reads on each of the ranges of the claimed composition using general/basic chemistry known to one of ordinary skill in the art (stoichiometric relationships - definition of molecular weight, definition of density).
Optional components of the claimed subject matter need not be present to read on the claimed subject matter (see indefiniteness rejection above).  See contingent limitations section – MPEP 2111.04.  Therefore, the propylene glycol and the proportion of glycerol to propylene glycol need not be satisfied to anticipate/render obvious the claimed subject matter.
In order to determine that several of the claimed ranges are anticipated by Nielsen several inherency computations are performed herein and would have been performed by one of ordinary skill in the art before the effective filing date.  
The claimed subject matter, which uses 3 different, inter-related concentration units (mass concentration, mole ratio, and volume fractions), requires conversions between such 
The mass fraction of nicotine of Nielsen anticipates the broader range as claimed since 0.01-5 wt. % is greater than 1 gram per Liter as noted in the claim interpretation section above.
The mass fraction of water is an overlapping range to the claimed range (see independent claim 16, line 4) and therefore renders obvious that limitation.
The mass fraction of glycerol implied by the solvent/solute concentration is an overlapping range to the claimed range (see independent claim 16, line 5) and therefore renders obvious that limitation.
Nielsen discloses that carbon dioxide may be present in the composition (see supercritical carbon dioxide of pp. 10, ll. 31 - concentration not specified/limited by reference but necessarily present) but does not specifically disclose: at least 0.027 g/L of carbon dioxide dissolved or dispersed in the solvent.
In the same field of endeavor of aerosol forming compositions as Nielsen for electronic vaping applications (see title, abs) and reasonably pertinent to the problem Applicant was trying to solve regarding inhalable compositions as Nielsen, Chaparro discloses an e-vaping device with an aerosol forming composition with an overlapping range of CO2 concentrations in the vaping liquid.  [0069] discloses a subrange which renders obvious the claimed range.  
See additionally Non-Final rejection dated 8/11/2021 for additional inherency computations for how the rest of the composition of Chaparro overlaps the claimed subject matter and Nielsen’s composition.
 One of ordinary skill in the art would have looked to other prior art references in the field of aerosol-forming compositions to determine the optimum/workable range of carbon dioxide mass fraction and would have turned to Chaparro.  Therefore, the CO2 concentration of Chaparro was desirable in Nielsen.


Regarding claim 19, the combination Nielsen/Chaparro discloses: wherein the nicotine is present in a concentration of 1-60 g/L.  Examiner has interpreted that Nielsen has 1 g/mL of nicotine in the mixture as shown in the calculations above.  To overcome this rejection, consider demonstration of incompatibilities of the compositions of Nielsen and Chaparro and/or narrowing the range of concentrations – where there is proper support in the specification for such amendment – to exclude the concentration of 1 g/L.

Regarding claim 20, the combination Nielsen/Chaparro discloses: comprising at least 3 g/L of nicotine.  Since 0.01-5 wt % of Nielsen is more than 3 times 1 g/L (see claim interpretation section above as well as rejection of claim 16), the combination Nielsen/Chaparro renders obvious the claimed sub-range.

Regarding claims 22-24, Examiner has interpreted that the claimed subject matter added in claims 22-24 are contingent as the propylene glycol is not required by the claim from which it depends, claim 16.  Therefore, claim construction interpreted by Examiner is that the propylene glycol need not be present in any amount for claims 22-24.  Therefore, the combination Nielsen/Chaparro reads on/discloses/renders obvious the claimed subject matter without additional disclosure because the claim does not require any propylene glycol let alone the claimed range of propylene glycol.

Regarding claim 25, the combination Nielsen/Chaparro discloses:  further comprising one or more flavoring compounds (see flavoring agent of [0015] of Chaparro, flavorings of pp. 12, ll. 7 of Nielsen).

Regarding claim 26, the combination Nielsen/Chaparro discloses: a cartridge suitable for an electronic cigarette device.  See cartridge of [0028] of Chaparro, also pp. 20, ll. 26 of Nielsen.

	Regarding claim 27, the combination Nielsen/Chaparro discloses: an electronic cigarette device comprising the cartridge of claim 26 (see vaporization device of [0028] of Chaparro; electronic nicotine delivery system of pp. 21, ll. 29 of Nielsen).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743